                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION


MARK ABSHIRE, ET AL.                                 CIVIL ACTION NO. 18–0205

VERSUS                                               JUDGE S. MAURICE HICKS, JR.

RICKEY BOUDREAUX, ET AL.                             MAGISTRATE JUDGE WHITEHURST


                                 MEMORANDUM RULING

       Before the Court are a Motion to Dismiss and a Motion to Strike,1 both filed by

Defendants, the City of Youngsville, Officer Richard Vincent, individually and in his official

capacity as a police officer for the City of Youngsville, Chief Rickey Boudreaux, individually

and in his official capacity as Chief of Police of the City of Youngsville, and Atlantic

Specialty Insurance Company (hereinafter collectively referred to as the “Youngsville

Defendants”). See Record Documents 9 and 11.2 For the reasons which follow, the

Motion to Dismiss is GRANTED IN PART and DENIED IN PART and the Motion to Strike

is DENIED.

                                       BACKGROUND

       The factual allegations contained in the complaint are accepted as true and are as

follows.3 The plaintiff, Mark Abshire (“Abshire”), filed suit on behalf of his minor son, “T.A.”

       1
       The Youngsville Defendants have also filed a Motion to Dismiss Penalty, Punitive,
or Exemplary Damages, which is addressed in a separate order. See Record Document
10.
       2
       The remaining defendant, the Lafayette Parish School Board, has also filed a
Motion to Dismiss, which is addressed in a separate ruling. See Record Document 7.
       3
         “[W]hen ruling on a defendant’s motion to dismiss, a judge must accept as true all
of the factual allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94,
127 S. Ct. 2197, 2200 (2007) (citations omitted).
See Record Document 1. T.A. attends high school in Youngsville, Louisiana, which is

within the Lafayette Parish School District. Pursuant to an Intergovernmental Agreement

for School Resource Officer (“SRO”) services entered into between the Lafayette Parish

School Board and the City of Youngsville, Officer Richard Vincent (“Officer Vincent”),

alleged by Abshire to be an employee of the City of Youngsville and/or the Youngsville

Police Department, was assigned to T.A.’s school as its SRO. See id.4 Abshire alleges

that in October of 2017, an instructor at the school directed T.A. to leave class for being

loud. Once in the hallway, the teacher called Officer Vincent, who escorted T.A. to the

office. Id. at 3-4 ¶ 9. When they arrived at the office, T.A. began to speak to a school

official to explain what occurred, but Officer Vincent told T.A. to shut up and “suddenly and

without warning slapped him acorss [sic] the face.” Id. at 4 ¶ 10. On November 2, 2017,

the same teacher directed T.A. to leave class and go to a “common area outside of the

classroom known as the ‘neighborhood’ to complete his work.” Id. at 4 ¶ 13. Officer

Vincent arrived in the area a short while later and “slapped T.A. in the face several times

and instructed him ‘do your work.’” Id. Later that same day, a different teacher called for

Officer Vincent over the intercom. While T.A. was seated in the classroom, Officer Vincent

entered and instructed T.A. to leave. As T.A. was gathering his things, Officer Vincent told

him to “come” and “quit being slow.” Id. at 4-5 ¶ 14. Abshire asserts that then “suddenly

and without warning Officer Vincent picked T.A. off the ground by his book sack and

removed him from the classroom.” Id.

       Abshire alleges that the “force used by Richard Vincent was excessive under the


       4
       The language of the Intergovernmental Agreement vacillates between referring to
the school resource officers as SROs and SRO’s.

                                       Page 2 of 19
circumstances and was carried out maliciously and sadisticly [sic] in violation of T.A.’s civil

rights.” Id. at 5 ¶ 16. He further contends that it “is a common pattern, practice and

custom for Lafayette School Board staff to call SRO’s to respond and intervene in matters

that do not involve and [sic] criminal activity or alleged criminal activity,” that it “is a

common pattern, practice and custom for Lafayette Parish School Board staff to call SRO’s

to respond and enforce school policy,” and that it “is a common pattern, practice and

custom for Lafayette Parish School Board staff to utilize SRO’s to inflict corporal

punishment on students as a means of marinating [sic] order in direct contradiction to its

written policy.” Id. at 7 ¶¶ 23-25. Abshire specifically asserts:

                 At all times relevant to this lawsuit, Officer Vincent and other
                 SRO’s, like all Youngsville Police Department officers, received
                 training in use of force, restraint, handcuffing, and arrest
                 techniques designed for use on adults. They did not receive
                 training on use of force, restraint, handcuffing, arrest,
                 negotiation, de-escalation, and conflict resolution techniques
                 that are appropriate for use on children, people of small
                 stature, or in school environments.

Id. at 9 ¶ 32.

       Abshire filed suit arising out of alleged violations of T.A.’s civil rights, specifically the

use of excessive force in violation of the Fourth Amendment. See id. at 19. He also

asserts claims of assault and battery and intentional infliction of emotional distress. See

id. at 21-22. Relevant to the instant motion, he asserted a claim for municipal liability and

failure to investigate, train or supervise against the Youngsville Defendants.                 The

Youngsville Defendants have now moved to dismiss Abshire’s claims against them,

asserting that (1) Abshire has not sufficiently pled a Monell claim, (2) Abshire has failed to

state a claim against Chief Boudreaux in his individual capacity; (3) Abshire has failed to


                                          Page 3 of 19
state a claim for failure to investigate; and (4) Abshire’s claims against Chief Boudreaux

and Officer Vincent in their official capacities should be dismissed because such claims are

redundant. See Record Document 11 at 2. Abshire filed an opposition, wherein he noted

that he had not asserted claims against Chief Rickey Boudreaux in his individual capacity.

See Record Document 19. He opposed the 12(b)(6) dismissal on all other bases. The

Youngsville Defendants filed a reply. See Record Document 27.

       After briefing of the motion to dismiss was complete, Abshire sought leave to file a

Second Amended Complaint, which was granted. See Record Documents 32-33. In his

amended complaint, Abshire added allegations against Chief Rickey Boudreaux in his

individual capacity.   See Record Document 34.         Thereafter, this Court allowed the

defendants to supplement their briefing to address the issues presented in the amended

complaint and Abshire filed oppositions to the supplemental briefs.             See Record

Documents 36-40.

       As to the Motion to Strike, the Youngsville Defendants contend that certain

paragraphs of Abshire’s complaint should be striken as redundant, immaterial, impertinent,

and scandalous. Abshire filed an opposition and the Youngsville Defendants filed a reply.

See Record Documents 9, 20 and 29.

                                   LAW AND ANALYSIS

I.     Pleading Standards And The Rule 12(b)(6) Standard.

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a pleading contain

“a short and plain statement of the claim showing that the pleader is entitled to relief.” The

standard for the adequacy of complaints under Rule 8(a)(2) is now a “plausibility” standard



                                        Page 4 of 19
found in Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007), and

its progeny. Under this standard, “[f]actual allegations must be enough to raise a right to

relief above the speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Id. at 555-56, 127 S. Ct. at 1965 (citations omitted). If

a pleading only contains “labels and conclusions” and “a formulaic recitation of the

elements of a cause of action,” the pleading does not meet the standards of Rule 8(a)(2).

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (citation omitted).

       Federal Rule of Civil Procedure 12(b)(6) allows parties to seek dismissal of a

pleading for failure to state a claim upon which relief may be granted. In deciding a Rule

12(b)(6) motion to dismiss, a court generally “may not go outside the pleadings.” Colle v.

Brazos Cnty., Tex., 981 F.2d 237, 243 (5th Cir. 1993) (citation omitted). However, a court

may rely upon “documents incorporated into the complaint by reference [] and matters of

which a court may take judicial notice” in deciding a motion to dismiss. Dorsey v. Portfolio

Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008) (citation omitted); see Fed. R. Evid. 201.

Additionally, courts must accept all allegations in a complaint as true. See Twombly, 550

U.S. at 555, 127 S. Ct. at 1965.

       A motion to dismiss is “viewed with disfavor and is rarely granted.” Turner v.

Pleasant, 663 F.3d 770, 775 (5th Cir. 2011), quoting Harrington v. State Farm Fire & Cas.

Co., 563 F.3d 141, 147 (5th Cir. 2009). Dismissal is appropriate only if the complaint fails

to plead “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550

U.S. at 570, 127 S. Ct. at 1974. To satisfy this standard, the complaint must provide more

than conclusions, but it “need not contain detailed factual allegations.” Colony Ins. Co. v.

Peachtree Constr., Ltd., 647 F.3d 248, 252 (5th Cir. 2011). However, it must allege

                                        Page 5 of 19
enough facts to move the claim “across the line from conceivable to plausible.” Twombly,

550 U.S. at 570, 127 S. Ct. at 1974. Determining whether the plausibility standard has

been met is “a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679, 129 S. Ct. at 1950.

II.    Section 1983/Monell Claims Against Local Governments.

       Title 42, United States Code, Section 1983 provides a claim against anyone who,

under color of state law, deprives another of his or her constitutional rights. In Monell v.

Department of Social Services of the City of New York., 436 U.S. 658, 694, 98 S. Ct. 2018,

2037-38 (1978), the Supreme Court held that Congress intended Section 1983 to apply to

local government entities as well as to persons. The Monell Court further held that

municipalities and local government agencies cannot be held liable for constitutional torts

under Section 1983 pursuant to a theory of respondeat superior, but they can be held liable

"when execution of a government’s policy or custom, whether made by its lawmakers or

by those whose edicts or acts may fairly be said to represent official policy, inflicts the

injury." Id. Therefore, to succeed on a Monell claim against a local government entity, the

plaintiff must establish (1) an official policy or custom, of which (2) a policymaker can be

charged with actual or constructive knowledge, and (3) a constitutional violation whose

moving force is that policy or custom. See Fuentes v. Nueces Cnty., Tex., 689 F. App’x

775, 777 (5th Cir. 2017), quoting Valle v. City of Hous., 613 F.3d 536, 541-42 (5th Cir.

2010). Locating an official policy or custom ensures that a local government entity will be

held liable only for violations of constitutional rights that resulted from the decisions of

those officials whose acts may fairly be said to be those of the government entity itself.



                                        Page 6 of 19
See Bd. of Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403-04, 117 S. Ct. 1832, 1388

(1997).

III.   Analysis.

       A.      Municipal Liability--Official Policy Or Custom.5

       Existence of a policy or custom may be established in primarily two ways: (1) the

existence of an officially adopted policy, regulation, or decision promulgated by individuals

with policymaking authority; or (2) “a persistent, widespread practice of [] officials or

employees, which, although not authorized by officially adopted and promulgated policy,

is so common and well-settled as to constitute a custom that fairly represents municipal

policy.” Harris v. Jackson Cnty. Miss., 684 F. App’x 459, 463 (5th Cir. 2017), quoting

Piotrowski v. City of Hous., 237 F.3d 567, 579 (5th Cir. 2001). A “customary policy consists

of actions that have occurred for so long and with such frequency that the course of

conduct demonstrates the governing body’s knowledge and acceptance of the disputed

conduct.” Zarnow v. City of Wichita Falls, Tex., 614 F.3d 161, 169 (5th Cir. 2010), citing

Webster v. City of Hous., 735 F.2d 838, 842 (5th Cir. 1984) (en banc).

       The Youngsville Defendants argue that Abshire has “put forth no statement of

particularized facts [] of a ‘custom’ or ‘policy’ of the City of Youngsville to indicate that there




       5
        As mentioned, municipal liability under Section 1983 requires proof of three
elements: a policymaker, an official policy and a violation of constitutional rights whose
moving force is the policy or custom. See Piotrowski v. City of Hous., 237 F.3d 567, 578
(5th Cir. 2001). No argument was made by the Youngsville Defendants regarding the
policymaker aspect of Abshire’s Monell claim. Furthermore, they did not make any legal
argument regarding moving force.

                                          Page 7 of 19
was a custom or policy for failure to train or supervise.” Record Document 11 at 7.6 They

contend that Abshire’s “attempt to establish a claim with use of buzz words is insufficient

to state a cause of action, without identifying any real, hard facts to establish such a policy,

practice, or custom.” Id. This Court, however, disagrees with their view of Abshire’s

allegations. In his complaint, Abshire alleges, inter alia, that the City and Chief Boudreaux

failed to modify their training on use of force from dealing with adults to accommodating

children in school environments, or provide additional training as to such. See id. at 9 ¶

33. He further asserts that the City and Chief Boudreaux “have a policy based in custom

[] in which they deploy SROs to incidents that do not involve criminal matters and where

there is no threat of imminent physical harm or of serious property destruction” and that

SROs are routinely called upon to “handle minor school discipline issues.” Id. at 11 ¶ 38-

39.

       Considering Abshire’s complaint as a whole, he has plausibly alleged facts which

suggest, but do not prove, that the Youngsville Defendants may have legal liability. He has

provided fair notice to them of the nature of his claim and the ground on which it rests. See

Twombly, 550 U.S. at 555 n.3, 127 S. Ct. at 1965 n.3. At this stage of pleading, Abshire

need only sufficiently inform the defendants of the nature of his claim and persuade this

Court that his complaint states a plausible claim for relief. He has done so. Whether or

not he is able to muster evidence of the actual existence of such a policy or custom is a

hurdle he will have to clear should the defendants move for summary judgment. This

Court’s duty is to “determine whether the plaintiff stated a legally cognizable claim that is


       6
        The Youngsville Defendants’ arguments toggle back and forth between discussing
policy or custom and failure to train. See Record Document 11 at 4.

                                        Page 8 of 19
plausible, not to evaluate the plaintiff’s likelihood of success.” Thompson v. City of Waco,

Tex., 764 F.3d 500, 503 (5th Cir. 2014) (quotation and citation omitted). While Abshire

may not ultimately prevail, he has alleged enough factual content to nudge his claims

“across the line from conceivable to plausible.” Iqbal, 556 U.S. at 680, 129 S. Ct. at 1950-

51, quoting Twombly, 550 U.S. at 570, 127 S. Ct. at 1974.

       B.        Failure To Train, Supervise And/Or Discipline.


       The Supreme Court established the failure to train theory of proving municipal

liability in City of Canton v. Harris, 489 U.S. 378, 386-92, 109 S. Ct. 1197, 1203-07 (1989).

“In limited circumstances, a local government’s decision not to train certain employees

about their legal duty to avoid violating citizens’ rights may rise to the level of an official

government policy for purposes of [Section] 1983.” Connick v. Thompson, 563 U.S. 51,

61, 131 S. Ct. 1350, 1359 (2011). In Pena v. City of Rio Grande City, Texas, 879 F.3d 613

(5th Cir. 2018), the Fifth Circuit reviewed the standard for a failure to train claim, requiring

a plaintiff to prove that “1) the [defendants] failed to train or supervise the officers involved;

2) there is a causal connection between the alleged failure to supervise or train and the

alleged violation of the plaintiff’s rights; and 3) the failure to train or supervise constituted

deliberate indifference to the plaintiff’s constitutional rights.” Pena, 879 F.3d at 623,

quoting Thompson v. Upshur Cnty., 245 F.3d 447, 459 (5th Cir. 2001). As to the third

element,7 deliberate indifference is a “stringent standard of fault, requiring proof that a

municipal actor disregarded a known or obvious consequence of his action.” Connick, 563

U.S. at 61, 131 S. Ct. at 1360, quoting Bd. of Comm’rs of Bryan Cnty., 520 U.S. at 410,

       7
           The Youngsville Defendants devoted little argument to the remaining two elements.

                                         Page 9 of 19
117 S. Ct. at 1391. However, when policymakers are on “actual or constructive notice that

a particular omission in their training program causes [] employees to violate citizens’

constitutional rights, [a municipality] may be deemed deliberately indifferent if the

policymakers choose to retain that program.” Id., citing Bd. of Comm’rs of Bryan Cnty., 520

U.S. at 407, 117 S. Ct. at 1390.

       The Supreme Court in Canton provided two ways of proving deliberate indifference.

There will be times that municipal employees “will violate constitutional rights ‘so often’ that

the factfinder can infer from the pattern of violations that ‘the need for further training must

have been plainly obvious to the . . . policymakers.’” Littell v. Hous. Indep. Sch. Dist., 894

F.3d 616, 624 (5th Cir. 2018), quoting Canton, 489 U.S. at 390 n. 10, 109 S. Ct. at 1205

n. 10. However, “even absent proof of a pattern, deliberate indifference can still be inferred

if the factfinder determines that the risk of constitutional violations was or should have been

an ‘obvious’ or ‘highly predictable consequence’ of the alleged training inadequacy.” Id.,

citing Bd. of Comm’rs of Bryan Cnty., 520 U.S. at 409, 117 S. Ct. at 1391.

       In their motion to dismiss, the Youngsville Defendants spend the majority of their

legal argument attacking Abshire’s complaint for failing to state a claim for failure to train

or supervise. More specifically, they contend that Abshire has failed to allege a pattern that

would meet the deliberate indifference standard.8 They summarily conclude that Abshire



       8
        The Youngsville Defendants also briefly argued that there “are no allegations
whatsoever that specify how the City of Youngsville or Chief Rickey Boudreaux failed to
train and supervise,” citing Snyder v. Trepagnier, 142 F.3d 791, 798 (5th Cir. 1998).
Record Document 11 at 8 (emphasis in original). Tellingly, Snyder, like many other cases
cited by the Youngsville Defendants in support of their motion, was decided on summary
judgment and not at the pleadings stage of the proceedings.

                                        Page 10 of 19
“has not set forth any pattern of deliberate indifference as to the City of Youngsville or

Chief Rickey Boudreaux during his tenure as Chief for the Youngsville Police

Department, and thus fails to state a valid Monell claim.” Record Document 11 at 7

(emphasis in original). They additionally argue that Abshire’s complaint “lacks any specific

allegations regarding deficiencies in the SRO Program, or violations thereof, or that the

City of Youngsville failed to adequately train and supervise (or a pattern thereof).” Id. at

8. Not only are their arguments as to these issues conclusory, the Court, at this stage of

the pleadings, disagrees.9

       A review of the complaint reveals that the arguments regarding the alleged

deficiencies therein are simply inaccurate. For example, Abshire’s complaint alleges that

the City of Youngsville and Chief Boudreaux were responsible for the job-related training

of SROs and they had “reason to know and did know that Officer Vincent would come into

physical contact with schoolchildren . . . and would use force.” Record Document 1 at 12-

13 ¶ 43. Abshire further asserts in his complaint that

              [d]espite this knowledge, the City of Youngsville and Chief
              Rickey Boudreaux failed to train Officer Vincent [] on how to
              modify use of force and restraint techniques for children. The
              City of Youngsville and Chief Rickey Boudreaux failed to train
              Officer Vincent on de-escalation and negotiation with youth,
              communicating with young children, use of force and restraint

       9
        The Youngsville Defendants also contend that Abshire is attempting to establish
the deliberate indifference of Chief Boudreaux by inappropriately referring to instances
which allegedly occurred while he was employed by the Iberia Parish Sheriff’s Office. They
argue that these references to such a pattern are “misplaced, irrelevant, and [have] no
bearing on this suit.” Record Document 11 at 7. The allegations to which they refer are
the subject of the Motion To Strike, which is addressed infra, and is denied by the court.
Therefore, their attempt to remove these allegations from the analysis of whether Abshire
has stated a claim is unavailing.

                                      Page 11 of 19
              on children and in a school environment, and child and
              adolescent development and behavior. Indeed, the City of
              Youngsville and Chief Rickey Boudreaux had no written
              training materials on these topics, at all times relevant to this
              complaint. As a highly predictable result of the City of
              Youngsville and Chief Rickey Boudreaux[‘s] failure to train,
              Officer Vincent used excessive force on T.A.


Id. at 13 ¶ 44. Additionally, Abshire alleges that Chief Boudreaux “receive[s] regular

incident reports from SROs and as such [is] aware of SROs’ involvement in minor school

discipline issues that do not involve criminal matters, and where there is no threat of

imminent physical harm or serious property destruction” and that Chief Boudreaux “knew

or should have known of SRO uses of force, since [he] oversaw the SRO program and

reviewed SRO incident reports, including Officer Vincent’s reports.” Id. at 12 ¶¶ 41 and 44.

       The Court must not convert the plausibility requirement of pleading into an analysis

of whether Abshire is likely to succeed on the merits. See Twombly, 550 U.S. at 556, 127

S.Ct. at 1965 (“[O]f course, a well-pleaded complaint may proceed even if it strikes a savvy

judge that actual proof of those facts is improbable, and that a recovery is very remote and

unlikely.”). Abshire has provided more than a boilerplate recitation of the grounds for

municipal liability and has made, albeit scant, some additional allegations to put the

defendants on fair notice of the grounds for which they are being sued. At this stage,

Abshire is only required to plead a plausible cause of action. This conclusion in no way

determines Abshire’s ultimate success.

       In addition, this Court is hesitant to dismiss a claim at this stage of pleading

considering the minimal legal argument that was made by the Youngsville Defendants in

support of their position. While there is not as much factual detail set forth in Abshire’s

                                      Page 12 of 19
complaint as might be ideal, his allegations are sufficient to state a plausible claim against

the Youngsville Defendants for failure to train. Abshire’s complaint meets Rule 8’s

requirement of a short and plain statement of the claim. A complaint may proceed even

if “recovery is very remote and unlikely,” so long as the alleged facts “raise a right to relief

above the speculative level.” Twombly, 550 U.S. at 555-56, 127 S. Ct. at 1965 (citation

omitted).

IV.    Claims Against Chief Boudreaux And Officer Vincent In Their Official
       Capacities.
       Abshire’s complaint names as defendants Chief Boudreaux, in his official capacity

as the Chief of Police for the City of Youngsville and Officer Vincent, individually and in his

official capacity as a police officer for the City of Youngsville. He has also sued the City

of Youngsville. See Record Document 1. The Youngsville Defendants argue that the

official capacity claims against Chief Boudreaux and Officer Vincent are redundant and

should be dismissed. The Court agrees.

       Official capacity suits “‘generally represent only another way of pleading an action

against an entity of which an officer is an agent.’ As long as the government entity

receives notice and an opportunity to respond, an official-capacity suit is, in all respects

other than name, to be treated as a suit against the entity.” Kentucky v. Graham, 473 U.S.

159, 165-66, 105 S. Ct. 3099, 3105 (1985), quoting Monell, 436 U.S. at 690 n. 55, 98 S.

Ct. at 2035 n. 55. A judgment in a lawsuit filed under Section 1983 against an official in

his official capacity imposes liability against the entity he represents. Therefore, such suits

are “only another way of pleading an action against an entity of which an officer is an



                                        Page 13 of 19
agent.” Id. at 165, 105 S. Ct. at 3105; see also Woodard v. Andrus, 419 F.3d 348, 352 (5th

Cir. 2005) (citation omitted).

       Courts have held that when the government entity itself is a defendant, claims

against entity members/officers in their official capacities are redundant and appropriate

for dismissal. See Castro Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001) (“The

district court was also correct in dismissing the allegations against all of the municipal

officers . . . in their official capacities, as these allegations duplicate claims against the

respective governmental entities themselves.”); Deshotels v. Vill. of Pine Prairie, No. 11-

2052, 2012 WL 1712358 (W.D. La. April 13, 2012). In Deshotels, the court reasoned that

“[s]ince the local government unit can be sued directly, there is no need to bring official-

capacity actions against local government officials, and the plaintiff would not be prejudiced

by the dismissal of the individual defendants in their official capacities.” Deshotels, 2012

WL 1712358, at *4.

       In the instant case, the City of Youngsville is named as a defendant. The claims by

Abshire pursuant to Section 1983 against Chief Boudreaux as the Chief of Police and

Officer Vincent as a police officer are claims against them in their official capacities and are

redundant of the claims brought against the City of Youngsville. Therefore, those claims

shall be dismissed.

V.     Claims Against Chief Boudreaux In His Individual Capacity.


       In their motion to dismiss, the Youngsville Defendants sought dismissal of claims

against Chief Boudreaux in his individual capacity. See Record Document 11 at 8-10.



                                        Page 14 of 19
Abshire accurately responded that he had not asserted claims against Chief Boudreaux

in his individual capacity. See Record Document 19 at 9-10. Subsequent to the filing of

the Youngsville Defendants’ motion to dismiss, however, Abshire amended his complaint

to add claims against Chief Boudreaux in his individual capacity, and the Youngsville

Defendants responded with a supplemental brief addressing these claims. See Record

Documents 34 and 37.

       To establish an individual liability claim under Section 1983, Abshire must show that

Chief Boudreaux was either personally involved in a constitutional deprivation or that his

wrongful actions were causally connected to the alleged constitutional deprivation. See

Jones v. Lowndes Cnty., Miss., 678 F.3d 344, 349 (5th Cir. 2012). Supervisory officials

such as Chief Boudreaux cannot be held liable under Section 1983 for the actions of their

subordinates under any theory of vicarious liability. See Johnson v. Thibodaux City, 887

F.3d 726, 732 n.4 (5th Cir. 2018), citing Turner v. Lt. Driver, 848 F.3d 678, 695-96 (5th Cir.

2017). A supervisory official may also be liable under Section 1983 if he implemented a

policy so deficient that the policy itself acts as a deprivation of constitutional rights. See

Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir. 1987).

       The Youngsville Defendants are correct that there is no allegation that Chief

Boudreaux personally participated in any of the alleged incidents that occurred at the

school. It is alleged, however, that Chief Boudreaux devised or implemented one or more

policies, or failed to implement appropriate polices, that led to the purported constitutional

violations. Abshire has asserted that Chief Boudreaux’s “adoption and implementation of

the school resource officer intergovernmental agreement foreseeably result[ed] in Officer


                                       Page 15 of 19
Vincent’s use of force on T.A.” Record Document 34 at 2 ¶ 19. He has further alleged that

Chief Boudreaux “failed to adopt adequate policies and procedures related to school

resource officers,” and that he “made a conscious decision in failing to provide guidance

or restrictions on use of force and arrests by SROs; failing to modify the Youngsville Police

Department’s use of force and arrest policies meant for adults; and failing to require

relevant training of SRO’s.” Id. at 3 ¶¶ 30-31. Supervisory liability may exist “without overt

personal participation in the offensive act if supervisory officials implement a policy so

deficient that the policy itself is a repudiation of constitutional rights and is the moving force

of the constitutional violation.”       Cozzo v. Tangipahoa Parish Council–President

Government, 279 F.3d 273, 289 (5th Cir. 2002) (quotations and citation omitted). Once

again, the Court notes that, at this stage of the proceedings, Abshire need only sufficiently

inform the defendants of the nature of his claim and persuade this Court that his complaint

states a plausible claim for relief. He has alleged enough factual content to nudge his

claims “across the line from conceivable to plausible.” Iqbal, 556 U.S. at 680, 129 S. Ct.

at 1950-51, quoting Twombly, 550 U.S. at 570, 127 S. Ct. at 1974.

VI.    Motion To Strike.


       The Youngsville Defendants have also filed a Motion to Strike, wherein they contend

that certain paragraphs of Abshire’s complaint should be stricken due to violations of

Federal Rule of Civil Procedure 12(f). Rule 12(f) authorizes a court to “order stricken from

any pleading any insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter.” Fed. R. Civ. P. 12(f). The Fifth Circuit has stated that motions to

strike are generally disfavored. See Kaiser Aluminum & Chem. Sales, Inc. v. Avondale


                                         Page 16 of 19
Shipyards, 677 F.2d 1045, 1057 (5th Cir. 1982); U.S. v. Cushman & Wakefield, Inc., 275

F.Supp.2d 763, 767 (N.D. Tex. 2002), citing Augustus v. Bd. of Pub. Instruction of

Escambia Cnty., Fla., 306 F.2d 862, 868 (5th Cir. 1962) (“Motions to strike are disfavored

and infrequently granted.”).

       The Youngsville Defendants assert that the allegations contained in paragraphs 57

through 66 of Abshire’s complaint “amount to scandalous inflamatory [sic] gossip, and

which in no way have any bearing whatsoever as to any of the policies and procedures of

the Youngsville Police Department or The City of Youngsville as it relates to a Monell claim

against them.” Record Document 9 at 2. In attempting to plead a claim of municipal

liability pursuant to Monell, Abshire makes several allegations in his complaint against

Chief Boudreaux that are at issue. Abshire begins by asserting that “[t]here is a well-

documented history of Chief Rickey Boudreaux’s failure to train, supervise, investigate,

discipline and downright condone unjustified acts of physical force upon others.” Record

Document 1 at 17 ¶ 56. Thereafter, Abshire lists various acts that allegedly involved Chief

Boudreaux’s previous employment for the Iberia Parish Sheriff’s Office but that he

contends are relevant to his Monell claims. See id. at 17-18 ¶¶ 57-66. The Youngsville

Defendants assert that these allegations against Chief Boudreaux are “prejudicial,

immaterial to the pending lawsuit and have ‘no possible bearing on the subject matter of

the litigation.’” Record Document 9 at 4 (quoting Sadler v. Benson Motors Corp., No. 97-

1083, 1997 WL 266735, at *1 (E.D. La. May 15, 1997)).

       As previously mentioned, motions to strike are generally disfavored. At this stage

of the litigation, the Court cannot say that the allegations are redundant, immaterial,


                                      Page 17 of 19
impertinent or scandalous. The granting of a motion to strike scandalous matter is aimed,

in part, at avoiding prejudice to a party by preventing a jury from seeing the offensive

matter or giving the allegations any other unnecessary notoriety. See C. Wright & A. Miller,

5C Fed. Prac. & Proc. 3d § 1382. “A complaint, even in a civil action, necessarily attempts

to cast [the] defendant in a bad light of some sort.” Succession of Wardlaw, No. 94-2026,

1994 WL 479183, at *1 (E.D. La. Aug. 30, 1994). The Youngsville Defendants will certainly

be allowed to revisit the issue through the filing of future motions that could prohibit these

matters from being presented to a jury. However, their current arguments do not support

striking the allegations from the complaint itself. They simply have not demonstrated

grounds to support the rare and sparingly granted motion to strike. Accordingly, the motion

to strike paragraphs 57 through 66 of Abshire’s complaint is DENIED.


                                      CONCLUSION


       Based on the foregoing analysis, the Motion to Dismiss (Record Document 11) is

GRANTED IN PART and DENIED IN PART. The motion is GRANTED to the extent that

all official capacity claims under 42 U.S.C. § 1983 against Chief Rickey Boudreaux and

Officer Richard Vincent are dismissed with prejudice. It is DENIED in all other respects.10




       10
         Abshire has requested “only in the alternative, if the Court believes that Mr.
Abshire’s allegations underlying his municipal-liability claim are not sufficiently
particularized, the Court should not dismiss that claim but rather should first give Mr.
Abshire an opportunity to conduct discovery and amend his pleadings.” Record Document
19 at 12. As this Court has not dismissed Abshire’s municipal liability claims pursuant to
the instant motion, this request is MOOT.

                                       Page 18 of 19
Furthermore, the Motion To Strike (Record Document 9) is DENIED.

        An order consistent with the terms of the instant Memorandum Ruling shall issue

herewith.


        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 26th day of October,

2018.




                                     Page 19 of 19
